Citation Nr: 1723880	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post stress fracture of second metatarsal with left foot osteophytes of the heel and bilateral pes planus (bilateral foot disability) prior to October 11, 2016.

2.  Entitlement to a disability rating in excess of 30 percent for a bilateral foot disability from October 11, 2016. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new examination and to have the Veteran's claim for a TDIU evaluated and adjudicated by the AOJ.  In October 2016, the Veteran was afforded a new VA examination, and the claim for a TDIU has been developed and adjudicated by the AOJ.  Thus, the Board determines that there has been substantial compliance with the June 2016 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).   

This matter has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to October 11, 2016, the Veteran's bilateral foot disability was not manifested by symptomatology more nearly approximating severe unilateral or bilateral pes planus.

2.  From October 11, 2016, the Veteran's bilateral foot disability has not been manifested by symptomatology more nearly approximating pronounced bilateral pes planus.

3.  The Veteran's service-connected disabilities do not render him unable to engage and retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to October 11, 2016, the criteria for a disability rating in excess of 10 percent for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  From October 11, 2016, the criteria for a disability rating in excess of 30 percent for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in November 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in October 2016 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner reviewed the record, accounted for the symptoms and history of the Veteran's foot pain, and applied accepted standards and principles.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of these claims.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's bilateral foot disability has been rated under Diagnostic Code 5276, for flat foot, acquired.  38 C.F.R. § 4.71(a) (2016).  Diagnostic Code 5276 provides that moderate flat foot, with weight-bearing line over medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet is rated 10 percent disabling. 

Severe flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 20 percent disabling for unilateral flat foot and 30 percent disabling for bilateral flat foot.

Pronounced flat foot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopaedic shoes or appliances is rated 30 percent disabling for unilateral flat foot and 50 percent disabling for bilateral flat foot.  

I. Prior to October 11, 2016

Facts

The Veteran contends that his foot disability was more disabling than reflected by the 10 percent rating assigned prior to October 11, 2016.

The medical evidence of record includes VA examination reports and private treatment records.  Numerous records from Hampton VA Medical Center (VAMC) from 2008 to 2010 indicate that there were no ulcers or lesions on the Veteran's feet.

In November 2009, the Veteran underwent a VA examination for his left foot.  The examination report indicates that physical examination of the feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities, or any unusual shoe wear.  The examiner indicated that the Veteran did not require any assistive device for ambulation.  A weight-bearing test was performed, which indicated that examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Examination of the left foot revealed painful motion and tenderness.  Examination of the left foot did not reveal edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  The diagnosis was status post stress fracture of second metatarsal, left foot with pes planus and osteophytes of the heel, left foot.  The examiner noted that the foot disability's effect on the Veteran's usual occupation was inability to stand or walk for prolonged periods.  

In August 2010, the Veteran underwent a VA examination for his right foot.  The examination report reflects the Veteran's complaints of constant foot pain.  He indicated that the pain was localized and burning as well as aching and sharp.  Physical examination of the feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation of the right or left foot.  The examination report also indicates that there was active motion of the metatarsophalangeal joint of the right and left great toes.

The August 2010 examination report also indicates that palpation of the plantar surface revealed no tenderness for the right or left foot.  Weight bearing examination of the Achilles tendon alignment was normal on the right.  Alignment of the Achilles tendon was normal on the left while the Veteran was weight bearing.  Non-weight bearing examination of the Achilles tendon revealed that alignment of the Achilles tendon was normal on the right.  Alignment of the Achilles tendon was normal on the left while the Veteran was non-weight bearing.  Diagnostic tests revealed that non-weight bearing x-ray findings for the right foot were abnormal.  Weight bearing x-ray findings for the right foot were abnormal as well.  The diagnosis was right foot pes planus.  

A March 2013 report from To Your Health Medical and Fitness indicates normal active range of motion for the left and right ankles and feet.  

In September 2013, the Veteran underwent another VA examination regarding his diagnosis of left heel osteophytes and residuals of stress fracture left second metatarsal.  The examination report indicates that imaging studies revealed abnormal findings.  The examiner indicated that the cortical thickening in the left second metatarsal may have been idiopathic or could indicate trauma or infection.  The examiner indicated that the Veteran's foot condition did not impact his ability to work.  The examiner changed the VA established diagnosis of left heel osteophytes and residuals of stress fracture left second metatarsal to "status post stress fracture of left second metatarsal with residual of pain."  The examiner noted that there was no acute fracture, displacement, or conspicuous joint narrowing.  There was also no osteophyte or tissue calcification.  

A September 2015 podiatry consultation note from Hampton VAMC indicates generalized foot and ankle pain with prolonged standing and walking, which was aggravated by worn out shoes.  The examiner noted that there was no focal pain on the date of examination.  The review of systems section indicates no swelling, arthralgias, weakness, paresthesis or claudication.  Physical examination indicated that there was a lesion.  An addendum indicates that a culture from the lesion was sent off.

There are also lay statements from the Veteran regarding the severity of his bilateral foot disability.  In his February 2011 VA 9 Form, the Veteran indicated that his left foot condition is chronic and affects his activities.  He indicated that if he stands for any length of time, he has pain, especially in his toes.  He indicated that this causes problems with walking or standing.  He also indicated that flare-ups cause the condition to be worse.  

In his April 2010 notice of disagreement, the Veteran indicated that his bilateral foot pain is continuous to progressive every day.  He indicated that he was unable to walk at a minimal rate or run, climb, and stand without pain.  He indicated that he feels more pressure applied to his right foot during physical activity, such as simply standing.  He indicated that this is due to less support from his left foot, which causes the right foot to support the majority of his weight.  He also indicated that his feet are overworked to support his upper body mass.  He indicated that this puts his current condition at a higher risk of increasing and could also cause injury to other parts of his body due to the wear, tear and breakdown to bone and tissue or arthritis.  He indicated that he was already unable to participate in any physical capacity in outdoor sports, such as football, baseball, and kickball.    

In a February 2014 statement, the Veteran indicated that his left foot has caused hip, right foot, knee and worsened back injuries.  The Board notes that the current claim on appeal encompasses the right foot, and the additional issues of hip, knee and back pain have already been adjudicated.  

In a March 2014 statement, the Veteran indicated that he walks with a cane and back brace.  

Merits

Having considered the evidence, medical and lay statements, of record, the Board determines that the Veteran's bilateral foot disability is best reflected by a 10 percent rating prior to October 11, 2016.  

During this period of the appeal, the Veteran reported ongoing bilateral foot pain.  Multiple foot examinations performed during this period also revealed bilateral foot pain.  Pain on manipulation and use of the feet is commensurate with the 10 percent rating.    

However, a higher rating is not warranted.  A rating higher than 10 percent is only available under Diagnostic Code 5276 if the Veteran displayed severe unilateral or bilateral flat foot.  While there are indications of pain, there is no indication that this pain was accentuated.  Nor does the record indicate objective evidence of marked deformity of either foot.  To the contrary, the September 2013 examination report indicates that image studies of the left foot revealed normal findings.  Examination and treatment reports also consistently indicate that there were no swelling or callosities of either foot.  

The Board acknowledges that the November 2009 examination report indicates tenderness.  However, there is no indication that there was extreme tenderness of the plantar surface.  Furthermore, the August 2010 examination report explicitly indicates that palpation of the plantar surface revealed no tenderness for the right or left foot.

The Board has also considered other potentially applicable diagnostic codes.  The Board notes that the evidence does not reflect that there were observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, the diagnostic codes pertaining to those disabilities are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.

While the Veteran's foot disability could be rated as a residual of a foot injury under Diagnostic Code 5284, there is no evidence that suggests actual loss of the foot or that warrants a rating of moderately severe or severe, so as to warrant a higher rating.  38 C.F.R. §4.71a, Diagnostic Code 5284.  Therefore, a higher or separate rating under any other diagnostic code pertaining to the impairment of feet is not warranted.

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  However, the evidence does not show that the Veteran's foot disability would more nearly approximate severe bilateral or unilateral flat foot, even when considering the effects of flare-ups or pain, weakness, excess fatigability, and incoordination.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

The Board acknowledges the Veteran's statements that his feet are overcompensating for his weight, thereby putting him at risk for increased injury or additional disabilities.  The Board notes that the Veteran is competent to attest to symptoms that are lay observable, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the residual effect of a disability on the body goes beyond the purview of a lay person, and the record does not reflect any medical assertions that the Veteran's feet are affecting his overall health.  As the Veteran is not competent to attest to such matters, the Board cannot afford probative value to these statements.  

The Board also acknowledges the Veteran's assertions that he walks with a cane and back brace.  While the Board has no reason to doubt the credibility of these assertions, the record does not reflect that it is the Veteran's bilateral foot disability specifically that requires assistive devices.  To the contrary, the November 2009 examination report explicitly indicates that the Veteran does not require assistive devices for his bilateral foot condition.  

In light of the evidence of record, i.e. that the Veteran's feet were not deformed, and there was no swelling, callosities, or extreme tenderness, the Board determines that a higher rating during this period is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence does not support a disability rating of higher than 10 percent prior to October 11, 2016.  

II. From October 11, 2016

Facts

On October 11, 2016, the Veteran underwent a VA examination to determine the current severity of his bilateral foot disability.  The Veteran reported flare-ups of pain with increased activity.  For the Veteran's diagnosis of bilateral pes planus, the examination report indicates that there was pain in both feet, which was accentuated on use and affects both sides.  The report indicates that there was no pain on manipulation.  There was no indication of swelling on use or characteristic calluses.  There was no extreme tenderness of plantar surfaces on either foot.  The report indicates that the Veteran had decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity on either foot.  There was no marked pronation of either foot.  The report indicates that the weight-bearing line does not fall over or medial to the great toe for either foot.  There was no lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line.  There was no inward bowing of Achilles tendon.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  The report indicates that the Veteran had tried arch supports, but the foot disability remained symptomatic.  However, the report also subsequently indicates that the foot condition does not require arch supports, custom orthotic inserts, or shoe modifications.  

For the Veteran's status post stress fracture of second metatarsal with left foot osteophytes of the heel, the examination report indicates that the Veteran's foot condition does not chronically compromise weight bearing.  Regarding functional limitation, the report indicates that there was no pain on increased activity for either foot.  The report indicates that there was no functional loss for either lower extremity attributable to claimed condition.  The report indicates that pain, weakness, fatigability, or incoordination significantly limit functional ability during flare ups or when the foot is used repeatedly over a period of time.  The report indicates that there was no additional functional loss for either foot.  The report also indicates that there were no other pertinent physical findings related to any of the conditions diagnosed. 

Merits

Having considered the evidence, medical and lay statements, of record, the Board determines that the Veteran's bilateral foot disability is best reflected by a 30 percent rating from October 11, 2016.  

The October 2016 VA examination reveals that the Veteran's bilateral foot condition had increased in severity.  Unlike prior examinations, the October 2016 examination revealed bilateral accentuated pain on use attributed to the bilateral pes planus.  Bilateral accentuated pain on use is commensurate with the 30 percent rating.  

However, a higher rating is not warranted.  A rating higher than 30 percent is only available under Diagnostic Code 5276 if the Veteran displayed pronounced bilateral flat foot.  The Board notes that the October 2016 examination report indicated that the Veteran had tried arch supports, but that he remained symptomatic.  However, the examination report also subsequently indicates that the foot condition does not require arch supports, custom orthotic inserts, or shoe modifications.  Even assuming arguendo that the Veteran's foot disability was not improved by orthopedic shoes or appliances, one of the criteria for a 50 percent rating under Diagnostic Code 5276, the evidence still does not show that his foot disability more nearly approximates the level of severity that would be contemplated in a 50 percent rating.  Indeed, the October 2016 VA examination report indicates that there was no marked pronation to either foot.  Nor was there extreme tenderness of plantar surfaces on either foot.  There was no inward bowing of the Achilles tendon.  There was also no marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  Given the above, the Board finds that the Veteran's overall foot disability is not of the severity of a 50 percent rating.  Thus, a higher rating under Diagnostic Code 5276 is not warranted.   

The Board has also considered rating the Veteran's bilateral foot disability under other potentially applicable diagnostic codes during this period.  However, for the previously mentioned reasons, no other diagnostic code is applicable.  

Given the evidence, the Board determines that a higher rating is not warranted.  Accordingly, the Board finds that the preponderance of the evidence supports a disability rating of 30 percent, but no higher, from October 11, 2016.  

TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

In this case, the Veteran contends that he is unable to work due to his service-connected disabilities.  During the appeal period, the Veteran's highest ratings for his service-connected disabilities have been 30 percent for pseudofolliculitis barbae, 30 percent for status post stress fracture of second metatarsal with left foot osteophytes of the heel and bilateral pes planus, 10 percent for lumbar strain, and 0 percent for allergic rhinitis.  No single service-connected disability is rated at least 40 percent.  As such, the Veteran does not meet the requirements for a TDIU on a schedular basis.

The Board has also considered whether a TDIU is appropriate on an extraschedular basis.  The September 2013 VA examiner opined that the Veteran's foot condition did not impact his ability to work.  The October 2016 examiner also opined that the Veteran's bilateral foot condition does not impact his ability to perform any occupational task.  A December 2013 Homeless Program note from the Hampton VAMC also reflects that the Veteran reported having had about fifty jobs in his lifetime.  He reported that he has experience in electrical work, warehouse, plumbing, and beer distributing.  He reported that those jobs had ended due to him going into the military.  

At the time of the December 2013 Homeless Program note evaluation, the Veteran reported that he last worked two years prior as a bus driver, which he did for two years.  He reported that he decided to go to school for order mechanics but still wanted to find work opposite his school hours.  He reported that his ultimate goal was to become an order mechanic within the next two years.  

In his June 2015 application for a TDIU, the Veteran reported having two years of a college education as his highest degree of education.  He identified two employers.  An August 2015 response from Hampton Roads Transit only indicates that the Veteran was employed there from June 2010 to July 2011.  An additional response from this employer indicates that additional information could not be released without signed authorization from the Veteran.  In a September 2015 letter, the VA communicated this information to the Veteran and his representative, and he was given 30 days to respond.  The Veteran did not respond.  

An October 2015 response from Werner Enterprises indicates that the Veteran was employed there from December 2011 to February 2012.  The report indicates that the Veteran was employed as a student driver.  The report indicates that during the 12 months preceding the last date of employment, the Veteran made $377.26 in wages.  The report indicates that the number of hours the Veteran worked varied.  The reason for termination is listed as not returning from leave of absence.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to age and nonservice-connected disabilities, is capable of performing the physical and mental actions required by employment.  

Per his statements at the October 2016 VA examination, the Veteran is skilled in a wide range of areas.  There is no indication that his service-connected disabilities affect his ability to perform a job in any of these various areas.  There is no indication in the record that any employer deemed the Veteran unfit or unable to perform a job due to a disability.  Furthermore, the Veteran is currently unemployed for reasons unrelated to any service-connected disability.  Werner Enterprises explicitly indicated that the reason for the Veteran's termination was the Veteran's failure to return from a leave of absence.  

In light of the evidence, the Board determines that the Veteran's service-connected disabilities do not render him unable to engage or retain substantially gainful employment.  Thus, referral for extraschedular consideration of unemployability is not warranted.  


ORDER

Entitlement to a disability rating in excess of 10 percent for a bilateral foot disability prior to October 11, 2016, is denied.

Entitlement to a disability rating in excess of 30 percent for a bilateral foot disability from October 11, 2016, is denied. 

Entitlement to a TDIU due to service-connected disabilities is denied. 





____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


